IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40227
                          Conference Calendar



ROBERT D. MURPHY,

                                           Plaintiff-Appellant,

versus

O. GOFFERY, Individually & In Her Official
Capacity as An Officer; JACK B. PURSLEY,
Individually & In His Official Capacity
as An Officer,

                                           Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                           USDC No. 1:00-CV-8
                          - - - - - - - - - -
                            December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Robert D. Murphy, Texas prisoner # 602729, appeals the

district court’s dismissal as frivolous of his 42 U.S.C. § 1983

complaint.     See 28 U.S.C. § 1915(e)(2)(B)(i).   Murphy argues that

the district court abused its discretion when it concluded that

his complaint ran afoul of the applicable statute of limitations.

Specifically, Murphy argues that he had filed a state complaint




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40227
                                 -2-

for the same injury within Texas’ two-year limitations period.

See Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a)(Vernon 1997).

     The district court did not abuse its discretion when it

dismissed Murphy’s complaint, because he filed it in federal

court on January 3, 2000, for an injury that accrued on July 22,

1993.    See Gartrell v. Gaylor, 981 F.2d 254, 256-57 (5th Cir.

1993).    Murphy’s state-court cause of action did not toll the

two-year limitations period.    See Rogers v. Ricane Enter., Inc.,

930 S.W.2d 157, 167 (Tex. App. 1996).      Accordingly, the district

court judgment is AFFIRMED.